                  IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     Civil Action No. 3:19-CV-226-RJC-DSC

 LISA CAROL RUDISILL,

                       Plaintiff,

        v.                                                     APPEARANCE
                                                               OF COUNSEL

 NORTH CAROLINA STATE BOARD OF
 ELECTIONS,

                       Defendant.


       I am admitted or otherwise authorized to practice in this court, and I appear in this

case as counsel for the defendant.

       This the 21st day of May, 2019.
                                                 JOSHUA H. STEIN
                                                 Attorney General

                                                 /s/ Paul M. Cox
                                                 Paul M. Cox
                                                 Special Deputy Attorney General
                                                 N.C. State Bar No. 49146
                                                 Email: pcox@ncdoj.gov
                                                 N.C. Department of Justice
                                                 Post Office Box 629
                                                 Raleigh, NC 27602-0629
                                                 Telephone: (919)716-6900




      Case 3:19-cv-00226-RJC-DSC Document 5 Filed 05/21/19 Page 1 of 2
                            CERTIFICATE OF SERVICE

      I hereby certify that on this day I electronically filed the foregoing APPEARANCE

OF COUNSEL with the Clerk of Court using the CM/ECF system and have placed a copy

in the U.S. Mail, postage prepaid, to the plaintiff who is a non-CM/ECF user, as follows:

      Lisa Carol Rudisill
      7101 Londontowne Dr.
      Charlotte NC 28226
      godslisaru@aol.com

      This the 21st day of May, 2019.


                                                /s/ Paul M. Cox
                                                Paul M. Cox
                                                Special Deputy Attorney General




      Case 3:19-cv-00226-RJC-DSC Document 5 Filed 05/21/19 Page 2 of 2
